DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 7/22/20222 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Status of the Application
4.	Claims 1-14 have been examined in this application. Claims 15-22 are withdrawn. This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 6/17/2022 has been acknowledged by the Office.

	
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 recites: “wherein each second bladder has a semi-cylindrical shape, pressurizable cell defined by the first bladder and the second bladder being cylindrical in shape.”  There appears to be missing words after the first comma (,).  The examiner suggests adding “the series of pressurizable cells” before “defined by” for improved clarity. Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Claim 10 likely should depend on claim 9 instead of claim 1 for proper antecedent basis of “first/second set”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/081908 to Mileti.
As per claim 1, Mileti teaches:  A cushioning element (see Abstract: “cell structure for mattress support”), comprising:
a planar intermediate element (see Fig. 3, [6]: base sheet) having a first surface, a second surface opposite from the first surface, a length, and a width (see Fig. 3, base sheet [6] has a first surface/top, second surface/bottom, and a length and width, see also para [0060]);
a series of first bladders (see Fig. 3, [10/16]: upper cells) arranged over the first surface of the planar intermediate element (see Fig. 3, cells [10/16] are along top surface of [6]), along the length of the planar intermediate element (see Fig. 3, cells [10/16] extend along a horizontal length of [6]), each first bladder of the series of first bladders extending substantially across the width of the planar intermediate element (see Fig. 3, cells [10/16] extend across a width/into the page);
a series of second bladders (see Fig. 3, [10’/16’]: lower cells) arranged over the second surface of the planar intermediate element (see Fig. 3, cells [10’/16’] are along bottom surface of [6]), along the length of the planar intermediate element (see Fig. 3, cells [10’/16’] extend along a horizontal length of [6]), each second bladder of the series of second bladders extending substantially across the width of the planar intermediate element (see Fig. 3, cells [10’/16’] extend across a width/into the page) and completely superimposed with a corresponding first bladder of the series of first bladders to define a pressurizable cell (see Fig. 3, bladders [10/16] are superimposed over and mirror bladders [10’/16’] which are immediately below upper bladders [10/16]), the series of first bladders, the series of second bladders, and the planar intermediate element defining a series of pressurizable cells (see Fig. 3, [10,10’/16,16’] are “cells” and define a series as there are more than one); and
a plurality of apertures (see para [0065, 0070], porous tube [28]) extending through the planar intermediate element (see Fig. 5, [28] extends along [6]), at least one aperture of the plurality of apertures establishing communication between each second bladder and its corresponding first bladder (see para [0065/0070]: alternating perforations in the base sheet for providing the first [10/16] and second [10’/16’] bladders in fluid communication).
As per claim 2, Mileti teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein an entirety of the series of first bladders is defined from a first sheet of material (see Fig. 3, [12]: upper sheet) and an entirety of the series of second bladders is defined from a second sheet of material (see Fig. 3, [14]: lower sheet).
As per claim 3, Mileti teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein each first bladder and each second bladder comprises a pliable material (see Fig. 3-4/4A, and para [0060], varying shapes of bladders based on their level of inflation as shown between Figs 3-4 prove by inherency that the material forming [12/14] is pliable).
As per claim 5, Mileti teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein each first bladder includes a top edge and a bottom edge sealed against the planar intermediate element to define a first chamber (see Fig. 3, cells [10/16] are sealed to [6] at seals [2/4] and define chamber/cells [10/16] with respect to [6]).
As per claim 6, Mileti teaches all the limitations as described in the above rejection of claim 5, and additionally teaches: wherein each second bladder includes a top edge and bottom edge sealed against the planar intermediate element to define a second chamber (see Fig. 3, cells [10’/16’] are sealed to [6] at seals [2/4] and define secondary chamber/cells [10’/16’] with respect to [6]) in communication with the first chamber by way of the at least one aperture therebetween (see para [0065/0070]: alternating perforations in the base sheet for providing the first [10/16] and second [10’/16’] bladders in fluid communication).
As per claim 7, Mileti teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein each first bladder has a semi-cylindrical shape (see Fig. 3-4, cells [10/16] as shown appear to be ‘semi-cylindrical’).
As per claim 8, Mileti teaches all the limitations as described in the above rejection of claim 7, and additionally teaches: wherein each second bladder has a semi-cylindrical shape (see Fig. 3-4, lower cells [10’/16’] as shown appear to be ‘semi-cylindrical’), [the series of] pressurizable cell[s] defined by the first bladder and the second bladder being cylindrical in shape (see also Fig. 3-4).

    PNG
    media_image1.png
    300
    612
    media_image1.png
    Greyscale
As per claim 9, Mileti teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the series of pressurizable cells includes a first set adjacent to a first end of the planar intermediate element and a second set adjacent to a second end of the planar intermediate element (see annotated Fig. 3 below).

As per claim 10, Mileti teaches all the limitations as described in the above rejection of claim [1] 9 (dependency to claim 9 will be assumed, see claim objection above), and additionally teaches: wherein the first set and the second set are pressurizable independently from one another (see at least para [0063, 0065, 0070]: example para [0065]: “FIG. 5 and 7 shows an example port feeding system which enables different fluid pressures (and patterns) to be introduced to different portions of the support structure”).

    PNG
    media_image2.png
    300
    612
    media_image2.png
    Greyscale
As per claim 11, Mileti teaches all the limitations as described in the above rejection of claim 9, and additionally teaches: wherein the series of pressurizable cells further includes a third set between the first set and the second set (see annotated Fig. 3 below).

As per claim 12, Mileti teaches all the limitations as described in the above rejection of claim 11, and additionally teaches: wherein the first set, the second set, and the third set are pressurizable independently from one another (see at least para [0063, 0065, 0070]: example para [0065]: “FIG. 5 and 7 shows an example port feeding system which enables different fluid pressures (and patterns) to be introduced to different portions of the support structure”).
As per claim 14, Mileti teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: comprising a mattress (see Abstract: “cell structure for mattress support”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/081908 to Mileti in view of U.S. 3,251,075 to Saltness.
As per claim 4, Mileti teaches all the limitations as described in the above rejection of claim 1, however, it does not explicitly teach the following: wherein a rigidity of the planar intermediate element exceeds a rigidity of each first bladder and each second bladder.
However, Saltness teaches: wherein a rigidity of the planar intermediate element exceeds a rigidity of each first bladder and each second bladder (see Fig. 1, and col. 3, lines [20-30]: “While the diaphragm 40 is intended primarily to confine the lateral expansion of the bellowslike side and end panels and therefore the material used in its fabrication should have a characteristic primarily of non-stretchability; materials used for the construction of the remainder of the bladder have sufficient resistance to stretch to be suitable for forming the diaphragm.”). The examiner considers the diaphragm 40 of Saltness to be of an equivalent structure to the base sheet of Mileti.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mileti with these aforementioned teachings of Saltness to have formed the base sheet of Mileti of a material with greater rigidity than its bladders as taught by Saltness to prevent unwanted lateral contraction of the bladders structure of Mileti. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/081908 to Mileti in view of U.S. Patent Application Publication 2005/0097674 to Mileti (hereinafter Mileti 674).
As per claim 13, Mileti teaches all the limitations as described in the above rejection of claim 1, however, it does not explicitly teach: comprising conduits between at least some adjacent pairs pressurizable cells of the series of pressurizable cells.
However, Mileti 674 teaches: conduits between at least some adjacent pairs pressurizable cells of the series of pressurizable cells (see at least Figs. 4-5, [25]: longitudinally extending air tubes which define air passages between adjacent support tubes [17]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mileti with these aforementioned teachings of Mileti 674 to have further included conduits/air tubes between adjacent air cells of Mileti to provide an easier means to equalize pressure between the cells for desired support profiles which may result in improved comfort for a given user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show air mattress supports with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/17/2022